Citation Nr: 1027353	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder with posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disorder (GERD).

3.  Entitlement to an initial evaluation in excess of 20 percent 
for left knee dislocated semilunar cartilage, status post 
posterior cruciate ligament (PCL) reconstruction.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for left knee instability, status post PCL reconstruction, with 
medial femoral condyle chondroplasty.

5.  Entitlement to a separate and compensable evaluation for a 
left knee disability manifested by limitation of motion status 
post PCL reconstruction.

6.  Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder strain.  

7.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain.

8.  Entitlement to an initial compensable evaluation for surgical 
scar, left knee.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had full-time active duty for training from September 
1989 to January 1990.  He had active service from August 1990 to 
July 1991, and from February 2003 to February 2006.  It appears 
that the Veteran had periods of additional reserve component 
service, but those periods are not verified.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia; later communications were issued by the RO 
Montgomery, Alabama.  The Veteran has not moved during the 
pendency of the appeal.  In the appealed rating decision, service 
connection was granted and initial ratings assigned for the 
disabilities currently on appeal.  An effective date of February 
11, 2006 was assigned for each disability.  The Veteran disagreed 
with the initial evaluations, and is presumed to be seeking the 
maximum benefit allowed by law and regulation.  In a rating 
decision issued in March 2009, the RO increased the initial 
evaluations for the left knee, left shoulder, and GERD disorders 
in varying amounts.  The effective dates remained the same.  The 
claims remain in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (cited in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to an initial evaluation in excess of 10 
percent for headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's major 
depressive disorder with PTSD has been manifested by with 
deficiencies in areas of work, family relations, thinking and 
mood, and Global Assessment of Functioning scores generally 
averaging 55, and the Veteran has remained employed full-time.

2.  Since the grant of service connection, the Veteran's GERD has 
manifested with epigastric distress, substernal pain and 
regurgitation of partially digested foods; but without melena, 
hematemesis, anemia, or symptoms productive of a considerable or 
severe impairment of health. 

3.  Since the grant of service connection, the Veteran's left 
knee disability has been manifested by no more than moderate 
instability, by dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, and by 
limitation of motion to no more than 10 degrees of extension and 
100 degrees of flexion, but with painful motion on essentially 
the entire range of flexion and extension, and X-ray evidence of 
arthritis with knee swelling, crepitus, and painful motion.

4.  Since the grant of service connection, the Veteran's left 
shoulder strain has been manifested by pain and limitation of arm 
motion to 110 degrees, without ankylosis, or impairment of the 
humerus, clavicle or scapula.

5.  The Veteran's low back strain has been manifested by pain on 
flexion beyond 70 degrees, abnormal gait, and muscle spasms. 

6.  The Veteran's left knee surgical scar measures 17 
centimeters, and manifests without disfigurement, 
hyperpigmentation, hypopigmentation or underlying tissue damage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no 
higher, for major depressive disorder with PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.130, Diagnostic Code 9434 (2009).

2.  The criteria for an initial rating in excess of 30 percent 
for GERD have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

3.  The criteria for an initial evaluation in excess of 20 
percent for left knee dislocated semilunar cartilage have not 
been met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5258 (2009).

4.  The criteria for an initial evaluation in excess of 20 
percent for left knee instability have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

5.  The criteria for an additional, separate 10 percent 
evaluation for left knee limited extension have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2009).

6.  The criteria for an initial rating in excess of 20 percent 
for left shoulder strain have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5201 (2009).

7.  The criteria for an increase in the initial rating for 10 
percent to 20 percent, but no higher, for low back strain have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2009).

8.  The criteria for an initial compensable evaluation for 
surgical scar, left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7304, 7305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  A requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim had been eliminated.  73 Fed. Reg. 23,353 
(Apr. 30, 2008).  

These issues all arise from disagreement with the initial ratings 
following the grant of service connection.  The courts have held 
that were the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  There has been no allegation of 
prejudice by the Veteran or his representative.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file consist 
of the Veteran's service treatment records and VA medical 
treatment records.  The Veteran was also afforded VA 
examinations.

Finally, the Veteran's last examinations were conducted in 2008 
and 2009.  The evidence has not shown a worsening of severity, 
nor has the Veteran indicated as much in recent correspondence.  
The Board finds that the record adequately reveals the current 
state of his disabilities and remanding the case for VA 
examinations would serve no useful purpose and would only result 
in further delay.  See Allday v. Brown, 7 Vet. App.  517, 526 
(1995).

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. §§ 5103(a) or 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.  



Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of "staged rating" is required.  Fenderson 
v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to 
be seeking the maximum benefit allowed by law and regulation.  AB 
v. Brown, 6 Vet. App. 35, (1993).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Analysis

1.  Entitlement to initial evaluation in excess of 30 percent for 
psychiatric disability

In a rating decision issued in May 2006, the Veteran was granted 
service connection for major depressive disorder with post 
traumatic stress syndrome (claimed as PTSD) with a 30 percent 
rating, pursuant to 38 C.F.R. § 4.130, DC 9434, and effective 
from February 11, 2006.  The Veteran contends that the initial 
rating should be higher.

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  Under 
this formula, a 30 percent rating is in order when the 
psychiatric disorder results in occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id. 

A 50 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is for application when the service-
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.   
In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  GAF scores ranging between 41 to 50 indicates 
that the examinee has serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  See id.

In October 2005, shortly before the Veteran's service discharge, 
a GAF score of 55 was assigned.  

VA outpatient treatment records in early 2006 reflect that the 
Veteran began attending group therapy.  The Veteran's mood and 
affect varied between appropriate and depressed.  Notes from a 
July 2006 psychosocial assessment showed the Veteran got along 
well with his family and had strong family support, although he 
was sometimes aggravated by them.  The Veteran reported that he 
isolated himself from friends at times.  He further endorsed 
thoughts of suicide and homicide and problems with his memory.  
He noted that his affect and mood were depressed at times.  The 
note shows that he was employed fulltime as an aircraft mechanic.  
Notes from an August 2006 psychiatric assessment show the Veteran 
was concerned about maintaining his employment due to his 
physical health problems.  He was also depressed and lacked 
energy.  Objectively, his conversation was relevant and coherent.  
He was dressed appropriately and displayed good hygiene.  The 
Veteran reported anxiety and some audio hallucinations, but 
denied delusions, or recent thought of homicide or suicide.  The 
diagnosis was PTSD.  A GAF score of 55 was assigned.

VA treatment notes dated from September 2006 to December 2006 
show the Veteran was depressed, but his mood and affect were 
appropriate.  GAF scores over this period were 55.  The Veteran 
also reported symptoms of sleeping problems, flashbacks, 
irritability and jumpiness in December 2006.

The Veteran underwent a VA psychiatric examination in March 2009.  
He reported sleep impairment from nightmares.  He denied 
hallucinations, panic attacks, homicidal or suicidal thoughts.  
The Veteran appeared to be clean, neatly groomed and 
appropriately dressed.  Speech was unremarkable.  Attitude and 
affect were cooperative and constricted.  Mood was anxious and 
dysphoric.  The Veteran was easily distracted, but was oriented 
to person, place, and time.  Thought processes and content were 
unremarkable.  Judgment and insight were intact.  Memory was 
slight impaired.  

The examiner noted that the Veteran had held the same job as an 
aircraft mechanic over the last 9 years.  His problems related to 
occupational impairment included: difficulty following 
instructions, decreased concentration, poor social interaction, 
and increased abseentism.  The AXIS I diagnosis was major 
depressive disorder with anxiety, recurrent in partial remission; 
rule-out PTSD.  The GAF score was 55.  The examiner noted that 
the Veteran met the diagnostic criteria of PTSD, but his 
stressors had not been verified.  The examiner opined that total 
occupational and social impairment was not present in the 
Veteran.  However, his mental disorder resulted in signs and 
symptoms which caused deficiencies in thinking, family relations, 
work and mood, but not in judgment. 

VA outpatient treatment records show that in during a May 2009 
psychiatric assessment, the Veteran was depressed and not 
sleeping well due to nightmares.  Objectively, he was fully 
oriented, depressed and anxious.  He denied homicidal or suicidal 
ideations, delusions, hallucinations, mania or hypomania.  Good 
hygiene and appropriate dress were noted.  His mood was slightly 
depressed with appropriate affect; thoughts were clear, logical, 
and goal-directed.  Speech was normal.  The diagnosis was 
diagnosis PTSD, chronic and debilitating.

A June 2009 treatment record shows the Veteran denied suicidal 
and homicidal ideations.  Objectively, he was alert and oriented 
and dressed appropriately.  His speech was within normal limits.  
Mood was depressed; but improving, and the affect was congruent.  
Thought process was clear and goal-directed.  There were no 
hallucinations or delusions noted.  The diagnosis was PTSD, 
chronic, debilitating.  The GAF was 50.  A treatment record dated 
in August 2009 showed the Veteran had good impulse control, 
judgment, and insight.  The GAF score was 55.  

The Veteran was afforded a VA psychiatric examination in 
September 2009.  His claims file was reviewed by the examining 
physician.  The Veteran reported that he was married with 
children.  He expressed that their relationship needed improving 
due to his anger-management deficits.  The Veteran enjoyed three 
friendships outside the family and enjoyed watching television.  
He denied a history of suicide attempts, assaultiveness, or 
violence.  He endorsed sleep impairment caused by trauma-related 
nightmares.  Objectively, the Veteran was neatly groomed, with 
tense psychomotor activity and slow speech.  His attitude was 
cooperative.  His affect and mood were constricted and anxious, 
respectively.  

The examiner noted that the Veteran's attention was easily 
distracted, but he was fully oriented.  Thought process and 
content were unremarkable and without delusions.  Judgment and 
insight were intact.  There was evidence of inappropriate 
behavior in the form of impatience, irritability and anger-
management deficits, but no obsessive or ritualistic behavior.  
The Veteran endorsed homicidal ideation towards his work 
supervisors.  Memory was normal.  The Veteran was currently 
employed as aircraft mechanic, but reported occupational 
impairment in terms of having difficulty following instruction, 
increased absenteeism, and poor social interaction.  

Following the clinical examination, the AXIS I diagnosis was 
PTSD, chronic and major depressive disorder with anxiety, 
recurrent in partial remission.  The GAF was 53.  The examiner 
commented that the Veteran's depressive symptoms were the results 
of his PTSD, however, they exceeded what might be expected 
amongst most individuals diagnosed with PTSD.  The examiner 
opined that the Veteran's psychiatric/behavioral status was 
somewhat more severe than at the time of the last examination in 
March 2009.

Outpatient clinical records dated in December 2009 reflect that 
the Veteran remained employed fulltime.  He reported that this 
was stressful because there were rumors that the company was 
going to close.  He reported problems sleeping due to chronic 
pain.  The Veteran manifested some flight of ideas, but his 
thought processes remained coherent.  He denied auditory or 
visual hallucinations.  His insight and judgment were adequate, 
he recognized the consequences of behavior, and he was able to 
realize when he was angry and walk away.  

Based on the evidence of record, the Board finds that an increase 
in the initial rating from 30 percent to 50 percent is warranted 
for the service-connected major depressive disorder with PTSD.  
In this respect, the Board notes that the criteria for a 50 
percent rating are met if there is occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech.  In this case, the Veteran remains employed 
full-time, as of January 2010, as he has throughout the course of 
the appeal.  The evidence establishes that the Veteran has 
occupational impairment due to service-connected back and knee 
disabilities.  

Both the March 2009 and September 2009 VA examination reports 
reflect that the Veteran's occupational impairment was 
demonstrated in terms of difficulty following instruction, 
increased absenteeism, and poor social interaction.  
Nevertheless, the evidence establishes that the Veteran works 
essentially full-time, although with increased absenteeism and 
time lost for medical appointments and group therapy appointments 
for treatment of PTSD.  There is no evidence, however, that the 
Veteran loses time from work due to PTSD in excess of that 
commensurate with the 50 percent evaluation assigned for PTSD in 
this decision.  

The Veteran has not displayed objective impairment of verbal 
communication during the pendency of the appeal, although he has, 
at times, reported auditory hallucinations.  Although flight of 
ideas was present at the time of evaluation in December 2009, the 
Veteran maintained coherent verbal communication and could focus, 
sustain, and shift attention.  No examiner or provider has 
indicated that the Veteran reports panic attacks.  

The Veteran remains married, and six of his children and step-
children reside with him.  There is no evidence that he has 
experienced outbursts of violence or more than normal difficulty 
in his relationships with the children, considering the number of 
individuals in the household.  The examiner who conducted the 
December 2009 evaluation clearly stated that the Veteran is able 
to control his behavior and known when he needs to walk away due 
to anger.  The Veteran has been able to maintain a relationship 
with his wife and children, and he described his family as a 
strong supportive influence.  While he also has reported that 
these relationships need improvement, due to his anger-management 
deficits, there appears to be no evidence of significant 
impairment in the area of family relationships.  The Board finds 
that this is consistent with a 50 percent evaluation, but does 
not warrant an evaluation in excess of 50 percent.  

There has been no showing of deficiency in the area of judgment, 
as the Veteran's judgment has been described as intact throughout 
the appeal.  The Veteran's thought processes have also been 
intact during the appeal period.  He has not had hallucinations 
or delusions.  However, at the September 2009 VA examination, the 
Veteran did express homicidal ideations towards his supervisors.  
The examiner also found that there was evidence of inappropriate 
behavior in the form of impatience, irritability, and anger-
management deficits.  There is, therefore evidence of 
deficiencies in the area of thinking.  Furthermore, the Veteran 
has experienced depression during most of the appeal period.  
Hence, there also is evidence of deficiency in mood.  

The Veteran has generally been given GAF scores of 55, although a 
GAF score of 50 was assigned in June 2009 and a GAF score of 53 
was assigned in September 2009.  However, a GAF score of 55 was 
again assigned in December 2009.  GAF scores ranging from 50 to 
55 are indicative of moderate to severe disability.  The fact 
that the Veteran remains employed full-time, despite his physical 
disabilities in addition to PTSD, is consistent with a 50 percent 
evaluation.  Accordingly, resolving any doubt in the Veteran's 
favor, the criteria for an initial disability evaluation of 50 
percent, but no higher, have been met for the entire period of 
time covered by this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443; see Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to a total 
rating if his major depression with PTSD caused total 
occupational and social impairment, regardless of whether he had 
some, all, or none of the symptoms listed in the rating formula, 
and regardless of whether his symptoms were listed or not.  The 
Veteran has been able to maintain a satisfactory relationship 
with his family throughout the appeal period.  He also has 
maintained employment, despite his difficulties.  The evidence is 
thus against a finding that the disability meets or approximates 
total occupational and social impairment at any time during the 
appeal period.  Hart v. Mansfield.  

There is no evidence that the rating schedule is inadequate for 
determining the proper level of disability.  In particular, the 
Board finds no evidence of any sign or symptoms of service-
connected psychiatric disability not encompassed within the 
rating schedule or within the Veteran's evaluation for PTSD.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

2.  Entitlement to an initial evaluation in excess of 30 percent 
for GERD

In a May 2006 rating decision, the RO granted service connection 
for GERD and assigned an initial 10 percent disability rating, 
pursuant to 38 C.F.R. § 4.115a, DC 7346, effective from February 
11, 2006.  In a March 2009 rating decision, the RO increased the 
initial disability evaluation to 30 percent.

The severity of a digestive system disability is ascertained, for 
VA rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  38 C.F.R. § 4.114 (2009).  A single evaluation will be 
assigned under the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  The Board notes that 
GERD is not specifically listed in the Rating Schedule.  Rather, 
it is rated analogously to a hiatal hernia.  See 38 C.F.R. §§ 
4.20, 4.27.

According to 38 C.F.R. § 4.114, DC 7346, a 30 percent evaluation 
is assigned for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation, the 
highest schedular rating available, is assigned for a hiatal 
hernia with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Service treatment records show the Veteran was treated for 
esophageal reflux.  Post-service VA treatment records reveal the 
Veteran was noted to be well-developed upon various physical 
examinations.  Of note is a March 2006 treatment note that 
indicates the Veteran reported symptoms of diarrhea and abdominal 
discomfort.  He denied any unexplained weight loss or gain of 5 
lbs or more in the last month, change in appetite, dysphagia, 
melena, hematochezia, hematemesis, hemorrhoids, constipation, or 
chronic laxative use.  

The Veteran was afforded a VA examination in February 2008.  He 
reported a constant burning feeling when his stomach is empty.  
He used medication (Omeprazole) almost on a daily basis with some 
improvement of his symptoms.  He denied a history of 
hospitalization or surgery related to the esophagus, trauma to 
the esophagus, esophageal neoplasm, or any history of nausea and 
vomiting.  Occasional dysphagia was reported to occur less than 
once a week, but at least monthly.  The Veteran also reported 
that it was rare that he was only able to swallow liquids and/or 
eat soft solid foods.  He endorsed daily episodes of heartburn, 
regurgitation of partially digested food, and esophageal distress 
which were accompanied by severe substernal pain.  He denied any 
history of melena or hematemesis.  Objectively, the examiner 
noted that the Veteran appeared to be in fair health overall.  
There were no signs of anemia, weight loss, or malnutrition.  
Laboratory examinations of the blood (CBC) were within normal 
limits and the upper gastrointestinal series were within normal 
limits.  The examiner indicated that the overall effect of the 
GERD was moderate. 

A May 2009 treatment note shows that the Veteran complained of 
diarrhea with certain foods.  

Given the evidence of record, the Board finds that the initial 30 
percent evaluation for GERD is appropriate.  The objective 
medical evidence of record demonstrates that service-connected 
GERD has been manifested by symptoms of diarrhea, heartburn, 
epigastric distress with substernal pain, and regurgitation.  
These symptoms are contemplated in the currently assigned 30 
percent rating.  An evaluation of 60 percent for GERD is not 
warranted because there is no objective finding or subjective 
complaint melena or hematemesis with moderate anemia, in 
additional to the aforementioned symptoms; and none of the 
Veteran's reported symptoms were found to be productive of a 
considerable or severe impairment of health, during VA 
examinations.  

The Board has considered staged ratings in this case, however, 
the evidence does not show a variance in the signs and symptoms 
of the Veteran's GERD during the claim period such that staged 
ratings are for application.  See Fenderson, supra.  The Board 
has also considered other digestive disability diagnostic codes 
contained in 38 C.F.R. § 4.114, but finds that these code 
provisions are not applicable.  Accordingly, the Board concludes 
that the initial evaluation of 30 percent, and no higher, for 
service-connected GERD was appropriate.

There is no evidence that the rating schedule is inadequate for 
determining the proper level of disability for GERD.  In 
particular, the Board finds no evidence of any sign or symptoms 
of service-connected GERD disability which is not encompassed 
within the rating schedule or within the Veteran's evaluation.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

3.  Entitlement to initial evaluation in excess of 20 percent for 
dislocated semilunar cartilage

The RO granted service connection for degenerative joint disease, 
status post left knee posterior cruciate ligament reconstruction 
surgery, degenerative changes secondary to injury and assigned an 
initial 10 percent disability rating, pursuant to 38 C.F.R. § 
4.71a, DC 5010, effective from February 11, 2006.  In a March 
2009 rating decision, the RO increased the disability rating to 
20 percent, effective from February 11, 2006, but pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5258.

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that 
may potentially be employed to evaluate impairment resulting from 
service-connected knee disorders.  Diagnostic Codes (DCs) 5003 
and 5010, for evaluation of degenerative and traumatic arthritic 
changes are applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 
5010.  DC 5010 applies to traumatic arthritis and provides that 
such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 
5003.  

Under DC 5003, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application for 
each such major joint group or minor joint group affected by 
limitation of motion.  In the absence of limitation of motion, a 
20 percent evaluation is provided where there is X-ray evidence 
of involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 10 
percent evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.  38 C.F.R. § 4.71a, DC 5003

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Removal of the 
semilunar cartilage, if symptomatic, will be rated 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5259.  "Semilunar cartilage" 
is defined as either of the crescent-shaped wedges of 
fibrocartilage found in the knee.  The meniscus is a crescent-
shaped wedge of fibrocartilage.  See Dorland's Illustrated 
Medical Dictionary, 28th ed., 1012, 1504.

Limitation of flexion of a leg warrants a noncompensable (0 
percent) evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg is noncompensable when extension 
is limited to 5 degrees.  A 10 percent evaluation is warranted 
for extension limited to 10 degrees and a 20 percent evaluation 
when it is limited to 15 degrees.  DC 5261.  Additional rating 
criteria are found under DC 5256 (ankylosis of the knee) and DC 
5262 (impairment of the tibia and fibula).  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  VA's General Counsel has clarified that for a 
knee disability rated under DC 5257 or 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable, but must at least meet the criteria for a zero-
percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 
(1998).

VA's General Counsel has more recently held that separate ratings 
are also available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-
2004 (2004).  
For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Degenerative 
arthritis established by radiologic findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  DC 5003 further 
states that, where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

Service treatment records show the Veteran injured his knee 
during a vehicular accident in 1991.  A January 2005 Physical 
Evaluation Board report shows a diagnosis of left knee pain, 
status post PCL reconstruction.

VA treatment records show complaints of left knee pain.  A May 
2006 VA outpatient treatment record shows the Veteran reported 
tenderness upon palpation of the left knee and use of a knee 
brace on an as-needed basis.  No swelling was noted.  In June 
2006, the Veteran complained of pain.  Objectively, there was 
full range of motion and slight edema in the left knee.  
Tenderness and heat were not noted.  The diagnosis was 
(bilateral) knee pain. 

The Veteran underwent a VA examination in February 2008.  The 
examiner indicated review of the claims file.  The examiner noted 
that the Veteran had injured his knee during a vehicular accident 
in 1991.  Surgery was completed on the knee in 2004.  Currently, 
the subjective left knee symptoms included giving-way, 
instability, pain, stiffness, and weakness.  The Veteran denied 
episodes of dislocation or subluxation, but reported several 
episodes of locking each week.  He also reported having repeated 
effusion in the left knee with severe flare-ups in the joint 
every 1-2 months.  Flare-ups lasted 3-5 days and caused a 75 
percent limitation of motion and function.  Symptoms of 
inflammation were noted and included warmth, redness, swelling, 
and tenderness.  The Veteran reported intermittent but frequent 
use of a brace for assistance with walking.

Objectively, the Veteran had poor propulsion for his gait.  There 
was evidence of abnormal weight bearing (in the form of calluses 
on his heels and increased wear on the outer edges of his shoes' 
heels) and loss of bone or part of a bone.  Inflammatory 
arthritis and joint ankylosis were not present.  Constitutional 
symptoms of arthritis were absent.  Crepitus, effusion, 
synovitis, tenderness, painful movement, instability, abnormal 
motion, and guarding of movement were noted.  Moderate 
instability was present in the anterior and posterior cruciate 
ligaments and mild instability was present in the collateral 
ligaments.  Tenderness was present in the subpatellar area and in 
the posterior cruciate ligament.

Left knee range of motion was flexion from 0 degrees to 120 
degrees.  Pain was present throughout the entire range of active 
and passive motion.  There was additional limitation of motion (0 
to 100 degrees) noted after repetitive use due to locking, 
crepitus and pain.  Extension was possible to -5 degrees.  Pain 
was present throughout the entire range of active and passive 
motion.  There was additional limitation of motion (90 to -10 
degrees) noted after repetitive use, due to crepitus, locking and 
pain.  X-rays revealed no significant osseous, articular or soft 
tissue abnormality.  The impression was normal examination except 
for the presence of a device track in the proximal end of the 
tibia.  

The examiner indicated that the etiology of the degenerative 
joint disease in the left knee was traumatic in origin, with 
surgical intervention, medial femoral condyle chondroplasty and 
repair posterior cruciate ligament.  The degenerative joint 
disease was manifested with moderate debility with locking on 
examination.  There also was ligamentous laxity with subsequent 
instability anterior/posterior, mild; and posterior cruciate 
ligament tenderness on examination.  The effect from the 
Veteran's left knee disability on his occupation was noted to be 
significant, as he had decreased mobility, problems with lifting 
and carrying, weakness and fatigue, decreased strength and pain.  
His activities of daily living were also affected.

A VA outpatient treatment record dated in May 2009 shows the 
Veteran reported bilateral knee pain.  Objectively, there was 
limited range of motion in the knees with crepitus.  No edema was 
present and muscle mass was normal.  A June 2009 treatment note 
indicates that Veteran had a steady gait.  A treatment note dated 
in November 2009 shows findings of left knee swelling and 
limitation of motion.  Otherwise, muscle mass was normal; pedal 
pulses were present bilaterally; and there was no clubbing or 
edema.

The Veteran is currently in receipt of a 20 percent rating for 
dislocated semilunar cartilage.  This is the maximum rating 
allowed for this diagnostic code; thus, a higher rating is not 
allowed.  DC 5258.  

There is no evidence that the rating schedule is inadequate for 
determining the proper level of disability due to dislocated 
semilunar cartilage.  In particular, the Board finds no evidence 
that the Veteran has any sign or symptom of torn cartilage not 
encompassed within the rating schedule or within the Veteran's 
evaluation for dislocated semilunar cartilage.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  While the 
Veteran has other left knee disability symptoms, those symptoms 
are evaluated under additional Diagnostic Codes, and cannot serve 
as a basis for an extraschedular evaluation.

4.  Entitlement to initial evaluation in excess of 20 percent for 
left knee instability

The RO also granted an initial 10 percent disability rating for 
status post posterior cruciate ligament reconstruction with 
medial femoral condyle chondroplasty of left knee, for slight 
instability, pursuant to 38 C.F.R. § 4.71a, DC 5257.  In a March 
2009 rating decision, the RO increased the disability rating for 
instability to 20 percent, effective from February 11, 2006.  


Diagnostic Code 5257 contemplates recurrent subluxation or 
lateral instability.  Under this code, knee impairment with 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation if it is moderate or a 30 percent evaluation 
if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Based on the evidence in the claims file, discussed above, an 
initial rating in excess of 20 percent for moderate instability 
of the service-connected left knee condition is not warranted.  
In reaching this decision, the Board notes that the cumulative 
record does not show the service-connected left knee has 
manifested with severe instability.  At the February 2008 
examination, the examiner noted moderate instability in the 
anterior and posterior cruciate ligaments and mild instability in 
the collateral ligaments.  The Veteran is noted to use a knee 
brace, however, he has not reported any falls, or use of a cane 
or crutch which would indicate a more severe level of 
instability.  There is no other evidence of record that 
demonstrates a more severe level of impairment.

There is no evidence that the rating schedule is inadequate for 
determining the proper level of disability due to left knee 
instability.  In particular, the Board finds no evidence of any 
sign or symptoms of service-connected left knee instability which 
is not encompassed within the rating schedule or within the 
Veteran's evaluation for dislocated semilunar cartilage.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
left knee instability are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board notes that the Veteran has other left 
knee disability symptoms, but those symptoms are evaluated under 
additional Diagnostic Codes, and cannot serve as a basis for an 
extraschedular evaluation.

5.  Entitlement to a separate and compensable evaluation for left 
knee disability manifested by limitation of motion status post 
PCL reconstruction

The Board has considered whether a separate rating may be 
assigned for degenerative joint disease or for limitation of 
motion.  As noted in the preceding section, when radiologic 
findings of arthritis are present, a Veteran whose knee 
disability is evaluated under DC 5257 or 5259 is also entitled 
either to a separate compensable evaluation under DC 5260 or 
5261, if the arthritis results in compensable loss of motion; or, 
to a separate compensable evaluation under DC 5003/5010 if the 
arthritis results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGPREC 9-98 (1998); 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(finding that painful motion due to degenerative arthritis, 
established by X-ray, is deemed to be evidence of limitation of 
motion warranting a minimum compensable rating for the joint, 
even if there is no actual limitation of motion).

After reviewing the record, the Board finds that the Veteran is 
entitled to a separate and additional 10 percent rating, and no 
higher, for left knee limitation of extension, and a separate, 10 
percent evaluation for limitation of flexion.  DCs 5260, 5261; 
DeLuca; 38 C.F.R. § 4.40, 4.45, 4.59 and 4.71a.  The 2008 
examination showed extension was limited to -5 degrees.  However, 
when functional limitations were considered, left knee extension 
was only possible to -10 degrees.  Knee extension limited to 10 
degrees warrants a minimal compensable rating of 10 percent.  See 
38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5261.  

There has been no showing of compensable limitation of flexion.  
The only actual measurement for left knee range of motion during 
the course of the appeal was provided at the 2008 VA examination, 
and flexion was possible to 120 degrees, reduced to 100 degrees 
after repeated motion.  This range of motion is noncompensable 
under DC 5260.  Even when all functional limitations are 
considered, it is clear that the Veteran's left knee disability 
is not manifested by compensable limitation of flexion.  The 
Board acknowledges that the evidence establishes that the Veteran 
has objective evidence of pain on essentially the entire range of 
flexion.  Ordinarily, with pain on use, and the objective 
confirmation of arthritis present in this case, that 
noncompensable limitation of flexion would warrant a 10 percent 
evaluation under DC 5003, since DC 5003 provides a 10 percent 
evaluation for a joint where there is pain and objective 
confirmation of arthritis.  

However, DC 5003 specifically states, at Note (1), that 
compensable evaluation based on pain and x-ray findings "will 
not be combined with rating based on limitation of motion."  As 
the Veteran is entitled to a 10 percent evaluation based on 
limitation of extension, the regulation, by its terms precludes 
assignment of an additional, separate, compensable 10 percent 
evaluation for noncompensable limitation of flexion.  DC 5003.  
As there is no compensable limitation of left knee flexion shown, 
separate ratings for both flexion and extension of the same knee 
are not for assignment.  VAOPGCPREC 9-04. 

Finally, the Board finds that a higher rating may not be assigned 
under the criteria found at DC 5256 (ankylosis of the knee), DC 
5262 (impairment of the tibia and fibula), and DC 5263 (genu 
recurvatum).  The cumulative findings since the grant of service 
connection show that the Veteran retained most of the normal 
range of motion, and most recently the February 2008 examiner 
stated that ankylosis of the knee was not present.  Also, the 
various objective evaluations and diagnostic studies have not 
revealed malunion or nonunion of tibia or fibula, or genu 
recurvatum.  Thus, higher ratings under alternate rating codes 
are not warranted.

There is no evidence that the rating schedule is inadequate for 
determining the proper level of disability due to left knee 
limitation of motion.  In particular, the Board notes that, 
although left knee limitation of flexion is not specifically 
compensated, the medical evidence establishes that the Veteran's 
dislocated cartilage is the source of the Veteran's pain, and a 
20 percent evaluation is in effect for that disability.  Thus, 
there is no sign or symptom of service-connected left knee 
limitation of motion which is not encompassed within the rating 
schedule or within the Veteran's evaluation.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
left knee limitation of motion are not met.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board notes that the Veteran has 
other left knee disability symptoms, but those symptoms are 
evaluated under additional Diagnostic Codes, and cannot serve as 
a basis for an extraschedular evaluation.

6.  Entitlement to initial evaluation in excess of 20 percent for 
left shoulder strain

Service connection for left shoulder strain was granted in a May 
2006 rating decision.  An initial 10 percent disability rating 
was assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5024, 5201, made effective from February 11, 2006.  In a March 
2009 rating decision, the RO increased the disability rating to 
20 percent, still effective from February 11, 2006.  

Diagnostic Code 5024 provides that tenosynovitis is to be rated 
on limitation of motion of affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024.

Under DC 5201, limitation of motion of the minor arm to shoulder 
level merits a 20 percent evaluation.  Limitation of motion of 
the arm to midway between side and shoulder level is evaluated as 
30 percent for the major arm and 20 percent for the minor arm.  
Limitation of motion to 25 degrees from the side is evaluated as 
40 percent for the major arm and 30 percent for the minor arm.  
38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the minor arm, a 
20 percent rating is granted when there is malunion, with 
moderate or marked deformity, or recurrent dislocation.  38 
C.F.R. § 4.71a, DC 5202.  Also under DC 5202, for recurrent 
dislocations of the major and minor arms at the scapulohumeral 
joint, a 20 percent rating is granted with infrequent episodes, 
and guarding of movement only at shoulder level.  A 30 percent 
rating is granted when there are frequent episodes and guarding 
of all arm movements for the major arm and 20 percent for the 
minor arm.  A 50 percent rating is granted for fibrous union of 
the major arm and 40 percent for the minor arm.  A 60 percent 
rating is granted for nonunion (false flail joint) of the major 
arm and 50 percent for the minor arm; and an 80 percent rating is 
granted for loss of head of (flail shoulder) for the major arm 
and 70 percent for the minor arm.  Id.

Under DC 5203, for impairment of the clavicle or scapula in the 
major or minor arm, a 10 percent rating is granted for malunion 
or nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  38 
C.F.R. § 4.71a, DC 5203.

VA treatment records show intermittent complaints of shoulder 
pain throughout the course of the appeal.  A September 2006 VA 
treatment note shows the Veteran had a full range of motion in 
his upper extremities.

The Veteran underwent a VA examination in February 2008.  He 
reported difficulty holding his arm above his head.  He also 
reported some locking and catching with upper body movements and 
constant pain.  Stiffness persisted with locking episodes for 4-5 
days.  On physical inspection, the Veteran was noted to be right-
hand dominant.  Left arm flexion was possible to 120 degrees 
actively and 130 degrees passively.  There was no additional 
limitation of motion on repetitive use.  Abduction was possible 
from 0 to 110 degrees with active and passive motion.  Pain was 
present from 80 and 70 degrees respectively, with active and 
passive motion.  There was no recurrent left shoulder 
dislocation, inflammatory arthritis, or joint ankylosis.  

Based on review of the cumulative record, there is no basis for 
an evaluation in excess of 20 percent under the rating codes for 
limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5201.  
Here, the 2008 examination report shows the Veteran was able to 
raise his arm above side and shoulder level, to 110 degrees- 
which generally warrants no higher than a 10 percent evaluation.  

However, the currently assigned 20 percent rating takes into 
consideration additional left arm functional impairment due to 
pain, in accordance with DeLuca, because the Veteran had pain 
beginning at 80 degrees when lifting his left arm.  The next 
higher rating of 30 percent requires limitation of motion to 25 
degrees from the side; this degree of impairment has not been 
demonstrated, even with consideration of the DeLuca factors.

The Board has considered other Diagnostic Codes to determine 
whether the Veteran could potentially receive higher ratings.  
However, the cumulative evidence during the appeal demonstrates 
that the Veteran does not have ankylosis of the shoulder, which 
makes the rating code for ankylosis of the scapulohumeral 
articulation inapplicable.  The clinical notes and VA examination 
report also fails to show evidence of loss of the humeral head, 
false flail joint or nonunion, or fibrous union of the humerus, 
or any malunion or dislocation of the clavicle or scapula.  
Therefore, these codes do not provide a basis for a higher 
evaluation.  See 38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.

There is no evidence that the rating schedule is inadequate for 
determining the proper level of disability due to left knee 
instability.  In particular, the Board finds no evidence of any 
sign or symptoms of service-connected left knee instability which 
is not encompassed within the rating schedule or within the 
Veteran's evaluation for dislocated semilunar cartilage.  

Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
left knee instability are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board notes that the Veteran has other left 
knee disability symptoms, but those symptoms are evaluated under 
additional Diagnostic Codes, and cannot serve as a basis for an 
extraschedular evaluation.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain

The RO granted service connection for low back strain and 
assigned an initial 10 percent disability rating, pursuant to 38 
C.F.R. § 4.71a, DC 5237 effective from February 11, 2006.

VA treatment records show intermittent complaints of low back 
pain throughout the course of the appeal.  A March 2006 note 
showed examination of the low back revealed no tenderness upon 
palpation; negative straight leg raise; and normal motor and 
sensory nerves.  A May 2006 treatment record shows there was 
tenderness in the lumbar paraspinals at L3-L5 and negative 
straight leg raise.  A TENS unit and physical therapy were 
ordered.
 
The Veteran underwent a VA examination in February 2008.  He 
reported intermittent back pain since the injury in service.  On 
physical examination, the spine was fixed in a flexed position, 
but was symmetrical.  A hyper-erect stance was demonstrated.  
Normal Lumbar lordosis was present.  Muscle tone was normal and 
there was no atrophy.  Sensory examination was normal.  
Thoracolumbar ankylosis was not present.  Range of motion 
included flexion to 90 degrees, with pain from 70 degrees to 90 
degrees.  Extension was to 30 degrees, with pain from 20 degrees 
to 30 degrees.  Left and right lateral flexion were to 30 
degrees, with pain from 10 degrees, and left and right lateral 
rotation to 30 degrees, with pain throughout the motion.  Muscle 
spasms were present with extension and flexion.  On repetitive 
use of the joint, pain was present, but there was no additional 
loss of motion.  Lasegue's sign was negative.  The Veteran denied 
any bowel or bladder complaints.  X-rays showed no evidence of 
compression fractures or spondylolisthesis.  Soft tissues were 
normal.  The X-ray impression was normal lumbosacral spine 
series.  The diagnosis was low back strain, right side greater 
than left, with moderate fixed spasms bilaterally.  

The examiner noted that the Veteran was employed on a full-time 
basis as an aircraft mechanic.  The effect on his occupation from 
his back disability was significant in that it caused decreased 
mobility, problems with lifting and carrying, weakness, fatigue 
and pain.  The examiner also noted that the Veteran's job as a 
mechanic required him to lie on his back at times, which caused 
increased spasms, and pain.  

A treatment record dated in May 2009 shows a complaint of back 
pain.  Lumbar spine X-rays revealed no fracture or subluxation.  
Disc spaces were well-maintained.  The diagnosis was normal 
lumbar spine.

Under the general formula for rating diseases and injuries of the 
spine, the following ratings will apply.  A 10 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is not available for limited 
motion or favorable ankylosis of the lumbar spine.  A 40 percent 
rating requires forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine is evaluated as 50 percent disabling, and 
unfavorable ankylosis of the entire spine is evaluated as 100 
percent disabling.  See 38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id. at Note 1.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id. at 
Note 2.

For intervertebral disc syndrome (IVDS) manifested by 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, a 60 percent evaluation is 
warranted.  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent evaluation is warranted.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

Based on the Board's review of the evidence, the Veteran's 
service-connected low back disability does not meet the criteria 
for a rating in excess of 10 percent.  In order to warrant the 
next highest disability rating, which is 20 percent, the evidence 
must show: forward flexion of the thoracolumbar spine limited to 
no greater than 60 degrees or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or incapacitating episodes of IVDS having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  

Here, the evidence since the grant of service connection shows 
the Veteran has forward flexion to 90 degrees, with pain 
beginning at 70 degrees.  Thus, even with consideration of the 
effect of pain, the Veteran's forward flexion without pain is in 
excess of 60 degrees, so an evaluation in excess of 10 percent is 
not warranted based on limitation of flexion.  

The Veteran's combined range of motion is to 240 degrees; with 
consideration of pain, his total range of motion is considerably 
reduced, but remains in excess of 120 degrees, so that an 
evaluation in excess of 10 percent is not warranted on that 
basis.  The Veteran's low back is not ankylosed.  However, the 
2008 VA examiner has indicated that the low back strain manifests 
with bilateral muscles spasms.  

The Veteran also has an abnormal gait, in the form of poor 
propulsion.  The Board notes that the examiner did not indicate 
whether the Veteran's poor propulsion was due to the service-
connected back disability or to the service-connected left knee 
disability.  However, resolving doubt in the Veteran's favor, the 
Board finds that the criteria for a 20 percent rating have been 
met.  

There is no evidence of any physician-ordered bed rest for acute 
signs and symptoms due to IVDS; moreover, no diagnosis of IVDS 
has been assigned.  Thus, a higher initial rating is not 
warranted under DC 5243.  The Board has also considered whether 
there are separate associated neurologic abnormalities, but finds 
none.  Thus, a separate rating for any neurologic abnormalities 
in the lower extremities is not warranted.  An initial disability 
rating of 20 percent, and no higher, is warranted for low back 
strain.

The regular schedular standards adequately compensate the Veteran 
for each of his symptoms of low back disability, including muscle 
spasms, abnormal gait, and decreased motion.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
back disability are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

8.  Entitlement to an initial compensable evaluation for a 
surgical scar, left knee

Service connection for left knee surgical scar was granted by way 
of a May 2006 rating decision.  An initial noncompensable 
evaluation was assigned, pursuant to 38 C.F.R. § 4.118, DC 7804.  
The Veteran argues that he is entitled to compensable rating for 
post-operative scarring.  

To warrant a compensable evaluation under the skin disability 
criteria, the scar would need to involve the head, face or neck 
and have at least one character of disfigurement (DC 7800); be 
deep or cause limited motion and exceed 6 inches (DC 7801); be 
superficial and at least 144 square inches or greater (DC 7802); 
be superficial and unstable (DC 7803); be superficial and painful 
on demonstration (DC 7804); or cause some limitation of the 
function of the part affected (DC 7805).  See 38 C.F.R. § 4.118, 
DCs 7800- 7805 (effective August 30, 2002).

The Board notes that in October 2008 the scar regulations were 
amended effective October 23, 2008, to provide for evaluation of 
burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, 
effective October 23, 2008.  DC 7803 was eliminated.  Id.  The 
provisions of DCs 7804-7805 remained essentially unchanged.  Id.  
The Board notes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies 
in this case, the Board will not consider the 2008 changes.

On VA fee-based examination in September 2005, prior to discharge 
from service, the examiner observed a 17 cm scar along the 
Veteran's left knee.  There was no disfigurement, 
hyperpigmentation, hypopigmentation or underlying tissue damage.  
The diagnosis was well-healed scar seen along the left knee.

Since the effective date for the grant of service connection, 
there have been no clinical findings or subjective complaint 
related to the Veteran's left knee scar.  The Veteran has not 
alleged that his scar is painful or causes limitation of 
function.  Simply put, there is no evidence to suggest that the 
Veteran's scar is painful on examination, disfiguring, unstable, 
or productive of any limitation of function.  Hence, an initial 
compensable rating is not warranted.

The regular schedular standards adequately compensate the Veteran 
for adverse impact caused of a scar disability.  Thus, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not met 
for the skin disability.

TDIU

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

In this case, the Veteran is employed full time and has not 
alleged that he was unemployable during the course of the appeal.  
Accordingly, TDIU is not raised by the record.




ORDER

An increased initial evaluation from 30 percent to 50 percent for 
major depressive disorder with PTSD is granted, subject to law 
and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent only. 

An increased initial evaluation in excess of 30 percent for GERD 
is denied.

An initial rating in excess of 20 percent for dislocated 
semilunar cartilage of the left knee, status post PCL 
reconstruction, is denied.

An initial rating in excess of 20 percent for moderate 
instability of left knee, status post PCL reconstruction with 
medial femoral condyle chondroplasty, is denied.

A separate 10 percent rating for left knee limitation of 
extension, status post PCL reconstruction, is granted, subject to 
law and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent only.

An initial rating in excess of 20 percent for left shoulder 
strain is denied.

An increased initial evaluation from 10 percent to 20 percent for 
low back strain is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

An initial compensable evaluation for surgical scar, left knee is 
denied.




REMAND

The Veteran seeks an initial evaluation in excess of 10 percent 
for headaches.

Service connection for headaches was granted by way of a May 2006 
rating decision.  An initial 10 percent disability rating was 
assigned, pursuant to 38 C.F.R. § 4.124a, DC 8199-8100.   

The Veteran's service treatment records show that he was 
diagnosed with nonprostrating headaches which began after a motor 
vehicle accident.  At a VA fee basis examination in September 
2005, still during service, he reported that his headaches 
manifested with throbbing pain and photophobia and occurred once 
every 3 days and lasted for four hours.  When the attacks 
occurred, he was able to work but required medication.  He denied 
losing any time from work due to his headaches.  Post-service VA 
outpatient treatment records are mostly silent regarding the 
Veteran's headaches.  The only mentions of headaches were in 
March 2006 and May 2009.  The March 2006 treatment note shows a 
complaint of headaches.  In May 2009, the Veteran complained that 
his headaches had worsened in severity.

The Veteran has not had a VA examination for his headache 
disability since the grant of service connection.  The May 2009 
treatment record is evidence that the service-connected headaches 
may have increased in symptomatology since the grant of service 
connection in February 2006.  A Veteran is entitled to a new VA 
examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit 
or identify any provider of treatment for a 
headache disorder following the Veteran's service 
separation in 2006.  

2.  Afford the Veteran an opportunity to identify 
any alternative records, such as clinical 
examinations for purposes of education or 
employment, or statements from fellow employees, 
supervisors, family members, or other individuals 
who may have observed relevant symptoms of 
headaches.

3.  Obtain current VA treatment records from 
January 2010 to the present.  

4.  Schedule the Veteran for an examination by a 
health care professional to determine the extent 
and severity of the service-connected headaches.  
The claims file should be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.  The 
examination report should reflect that such a 
review was conducted.  All clinical and special 
test findings should be clearly reported. 

The examiner must provide an opinion as to 
whether the Veteran's headaches manifest with 1) 
characteristic prostrating attacks averaging one 
in two months over the last several months; or 2) 
characteristic prostrating attacks occurring on 
an average once a month over the last several 
months; or 3) very frequent completely 
prostrating and prolonged attacks productive of 
severe economic inadaptability.  If the examiner 
is unable to provide the requested opinion, the 
examiner should explain why the opinion cannot be 
provided.  If the examiner is unable to reach an 
opinion because there are insufficient facts or 
data within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  

5.  After completion of the above, readjudicate 
the issue of entitlement to an initial rating in 
excess of 10 percent evaluation for headaches.  
The Veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


